UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7183


ANDREW BURL WRIGHT,

                Petitioner - Appellant,

          v.

MARY MITCHELL, Warden of FCI,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, Chief District
Judge. (6:10-cv-03147-DCN)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Burl Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andrew Burl Wright, a federal prisoner, appeals the

district   court’s   order   denying    his   motion   to   reconsider   the

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2011) petition.       We have reviewed the record and

find no reversible error.      Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.       Wright v. Mitchell, No. 6:10-cv-03147-

DCN (D.S.C. Aug. 10, 2011).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   2